Exhibit 10.7




NEITHER THIS OPTION NOR THE SHARES ISSUABLE UPON EXERCISE OF THIS OPTION HAS
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF ANY STATE.  THESE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION OR OTHER COMPLIANCE UNDER THE ACT OR THE LAWS OF THE APPLICABLE
STATE OR A “NO ACTION” OR INTERPRETIVE LETTER FROM THE SECURITIES AND EXCHANGE
COMMISSION, OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER, AND
ITS COUNSEL, TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM REGISTRATION
UNDER THE ACT AND SUCH STATE STATUTES.




STOCK OPTION AGREEMENT




DENALI CONCRETE MANAGEMENT, INC., a Nevada corporation (the “Company”), desiring
to afford an opportunity to TRAUM-URLAUB, INC., a Utah corporation (the
“Grantee”) to purchase certain shares of the Company’s common stock (the “Common
Stock”), hereby grants to the Grantee, and the Grantee hereby accepts, an option
to purchase the number of such shares specified below, during the term ending at
midnight (prevailing local time at the Company’s principal offices) on the
expiration date of this option specified below, at the option exercise price
specified below, subject to and upon the following terms and conditions:




1.

Grant of Option.  The Company hereby irrevocable grants to Grantee the right and
option to purchase all or any part of an aggregate of 200,000 shares of Common
Stock on the terms and conditions hereof (the “Option”).  This Option is not
intended to be and shall not be treated as an incentive stock option under
Section 422 of the Internal Revenue Code.




2.

Exercise Price.  The exercise price of this Option shall be US$1.144 per share.




3.

Expiration Date.  Except otherwise provided herein, any unexercised options
granted pursuant to this Option shall expire on January 20, 2013.




4.

Method of Exercise.  This Option may be exercised by delivery of a notice of
exercise, a form of which is attached hereto as Exhibit A and incorporated
herein by this reference, setting forth the number of Options to be exercised
together with either:




a.

A certified check or bank check payable to, or funds wired to, the order of the
Company in the amount of the full exercise price of the Common Stock being
purchased;




b.

Cancellation of debt owed by the Company to the Grantee, including debt incurred
for services rendered, employment relationships, or otherwise, upon presentation
of an invoice for services provided to the Company.




As soon as practicable after receipt by the Company of such notice, a
certificate or certificates representing such shares of Common Stock shall be
issued in the name of the Grantee, or, if the Grantee shall so request in the
notice exercising the Option, in the name of the Grantee and another person
jointly, with right of survivorship, and shall be delivered to the Grantee.  If
this Option is not exercised with respect to all Common Stock subject hereto,
Grantee shall be entitled to receive a similar Option of like tenor covering the
number of shares of Common Stock with respect to which this Option shall not
have been exercised.




5.

Shareholder’s Rights.  The Grantee shall have the rights of a shareholder only
with respect to Common Stock fully paid for by Grantee under this Option.




6.

Transferability.  This Option may be transferred, in whole or in part, without
restriction by the Company, subject only to compliance with applicable federal
and state securities laws.  Any such transfer shall be accompanied by an
assignment of interest form, attached hereto as Exhibit B and incorporated
herein, whereby the transferee agrees to be bound by the terms of this Option.





--------------------------------------------------------------------------------




7.

Adjustment to Number of Shares of Common Stock.  In the event that the number of
shares of Common Stock of the Company from time to time issued and outstanding
is increased pursuant to a stock split or a stock dividend, the number of shares
of Common Stock then covered by this Option shall be increased proportionately,
with no increase in the total purchase price of the shares then so covered.  In
the event that the number of shares of Common Stock of the Company from time to
time issued and outstanding is reduced by a combination or consolidation of
shares, the number of shares of Common Stock then covered by this Option shall
be reduced proportionately, with no reduction in the total purchase price of the
shares then so covered.  In the event that the Company should transfer assets to
another corporation and distribute the stock of such other corporation without
the surrender of Common Stock of the Company, and if such distribution is not
taxable as a dividend and no gain or loss is recognized by reason of section 355
of the Internal Revenue Code, or any amendment or successor statute of like
tenor, then the total purchase price of the Common Stock then covered by each
outstanding Option shall be reduced by an amount that bears the same ratio to
the total purchase price then in effect as the market value of the stock
distributed in respect of a share of the Common Stock of the Company,
immediately following the distribution, bears to the aggregate of the market
value at such time of a share of the Common Stock of the Company plus the stock
distributed in respect thereof.  In the event that the Company distributes the
stock of a subsidiary to its shareholders, makes a distribution of a major
portion of its assets, or otherwise distributes significant portion of the value
of its issued and outstanding Common Stock to its shareholders, the number of
shares then subject to this Option, or the exercise price of this Option, may be
adjusted in the reasonable discretion of the Board or a duly authorized
committee.  All such adjustments shall be made by the Board or duly authorized
committee, whose determination upon the same, absent demonstrable error, shall
be final and binding.  No fractional shares shall be issued, and any fractional
shares resulting from the computations pursuant to this section shall be rounded
up to the next whole share.  No adjustment shall be made for cash dividends, for
the issuance of additional shares of Common Stock for consideration approved by
the Board, or for the issuance to stockholders of rights to subscribe for
additional Common Stock or other securities.




8.

Withholding.  If the exercise of this Option is subject to withholding of
federal, state, local, or foreign taxes, such requirements may, at the
discretion of the Board or a duly authorized committee, and to the extent
permitted by the then governing provisions of law, be met (i) by the holder of
this Option either delivering shares of Common Stock or canceling Options with a
fair market value equal to such requirements, such fair market value to be
determined by the Board; (ii) by the Company withholding shares of Common Stock
subject to this Option with a fair market value equal to such requirements, such
fair market value to be determined by the Board; (iii) by the Grantee delivering
with the Form of Exercise funds equal to the amount of such taxes; or (iv) by
the Company making such withholding payments and the Grantee reimbursing the
Company such amount paid within ten (10) days after written demand therefor from
the Company.  In no event, however, shall the Company be permitted to require
payment from the Grantee in excess of the maximum required tax withholding
rates.




9.

Availability of Shares.  During the term of this Option, the Company shall at
all times reserve for issuance the number of shares of Common Stock subject to
this Option.




10.

Requirements of Law.  By accepting this Option, the Grantee represents and
agrees for itself, himself or herself and its, his, or her transferees that,
unless a registration statement under the Securities Act of 1933 is in effect as
to shares purchased upon any exercise of this Option, (a) any and all shares so
purchased shall be acquired for his personal account and not with a view to or
for sale in connection with any distribution, and (b) each notice of the
exercise of any portion of this Option shall be accompanied by a representation
and warranty in writing, signed by the person entitled to exercise the same,
that the shares are being so acquired in good faith for his personal account and
not with a view to or for sale in connection with any distribution.  No
certificate or certificates for shares of stock purchased upon exercise of this
Option shall be issued and delivered unless and until, in the opinion of legal
counsel for the Company, such securities may be issued and delivered without
causing the Company to be in violation of or incur any liability under any
federal, state, or other securities law or any other requirement of law or of
any regulatory body having jurisdiction over the Company.  The Grantee, for
itself, himself or herself and its, his or her transferees, agrees to provide
information reasonably requested by the Company in order to satisfy the
requirements of any exemption from the registration provisions of federal or
state securities laws.




11.

No Right of Employment.  Nothing contained in this Option shall be construed as
conferring on the Grantee any right to continue or remain as an employee of the
Company or its subsidiaries.





2




--------------------------------------------------------------------------------




12.

Miscellaneous




a.

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing or electronic format, as
applicable, and shall be effective (i) upon delivery in person (including by
reputable express courier service) at the address set forth below; (ii) upon
delivery by facsimile (as verified by a printout showing satisfactory
transmission) at the facsimile number designated below (if sent on a business
day during normal business hours where such notice is to be received and if not,
on the first business day following such delivery where such notice is to be
received); (iii) by electronic mail (as verified by a printout showing
satisfactory transmission) at the electronic mail address set forth below (if
sent on a business day during normal business hours where such notice is to be
received and if not, on the first business day following such delivery where
such notice is to be received); or (iv) upon three business days after mailing
with the United States Postal Service if mailed from and to a location within
the continental United States by registered or certified mail, return receipt
requested, addressed to the address set forth below.  Any party hereto may from
time to time change its physical or electronic address or facsimile number for
notices by giving notice of such changed address or number to the other party
hereto in accordance herewith.




If to the Company at:

 

123 West Nye Lane, Suite 129

 

 

Carson City, NV  89706

 

 

Attention:  Mathew G. Rule, President

 

 

Facsimile No.:  

 

 

Email Address:  mathewrule@ymail.com

 

 

 

With a copy (which shall not constitute notice) to:

 




Ronald N. Vance

 

 

Attorney at Law

 

 

1656 Reunion Avenue

 

 

Suite 250

 

 

South Jordan, UT  84095

 

 

Facsimile No.  (801) 446-8803

 

 

Email Address:  ron@vancelaw.us

 

 

 

If to the Grantee at:

 

The address set forth on the Signature Page




b.

Default.  Should any party to this Agreement default in any of the covenants,
conditions, or promises contained herein, the defaulting party shall pay all
costs and expenses, including a reasonable attorney’s fee, which may arise or
accrue from enforcing this Agreement, or in pursuing any remedy provided
hereunder or by statute.




c.

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto, their heirs, executors, administrators,
successors and assigns.




d.

Partial Invalidity.  If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall remain in full force and shall not be affected thereby,
and there shall be deemed substituted for such invalid, illegal or unenforceable
provision a valid, legal and enforceable provision as similar as possible to the
provision at issue.




e.

Entire Agreement.  This Agreement constitutes the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
negotiations, representations, prior discussions, and preliminary agreements
between the parties hereto relating to the subject matter of this Agreement.




f.

Interpretation of Agreement.  This Agreement shall be interpreted and construed
as if equally drafted by all parties hereto.




g.

Survival of Covenants, Etc.  All covenants, representations, and warranties made
herein to any party, or in any statement or document delivered to any party
hereto, shall survive the making of this Agreement and shall remain in full
force and effect until the obligations of such party hereunder have been fully
satisfied.




h.

Further Action.  The parties hereto agree to execute and deliver such additional
documents and to take such other and further action as may be required to carry
out fully the transac­tions contemplated herein.





3




--------------------------------------------------------------------------------




i.

Amendment.  This Agreement or any provision hereof may not be changed, waived,
terminated, or discharged except by means of a written supplemental instrument
signed by the party or parties against whom enforcement of the change, waiver,
termination, or discharge is sought.




j.

Full Knowledge.  By their signatures, the parties acknowledge that they have
carefully read and fully understand the terms and conditions of this Agreement,
that each party has had the benefit of counsel, or has been advised to obtain
counsel, and that each party has freely agreed to be bound by the terms and
conditions of this Agreement.




k.

Headings.  The descriptive headings of the various sections or parts of this
Agreement are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.




l.

Counterparts.  This Agreement may be executed in two or more partially or fully
executed counterparts, each of which shall be deemed an original and shall bind
the signatory, but all of which together shall constitute but one and the same
instrument.




m.

Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah without regard to conflict of law
principles and will be binding upon and shall inure to the benefit of the
parties hereto and their successors and assigns.  Any action to enforce the
provision of this Agreement shall be brought in a court of competent
jurisdiction in Salt Lake County, State of Utah, and no other place.





4




--------------------------------------------------------------------------------

SIGNATURE PAGE




IN WITNESS WHEREOF, the parties hereto have executed this document this 21st day
of November 2011.




      




COMPANY:

 

Denali Concrete Management, Inc.

 

 

 

 

 

By:

/s/ Matthew G. Rule

 

 

 

Matthew G. Rule, President

 

 

 

 

 

 

 

 

 

GRANTEE:

 

Traum-Urlaub, Inc

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Nemelka

 

 

 

Joseph Nemelka, President

 

 

 

 

 

 

 

159 South 975 West

 

 

 

Mapleton, Utah 84664

 

 

 

Address

 

 

 

 

 

 

 

Facsimile No.

 

 

 

 

 

 

 

Email: jnemelka@yahoo.com

 





5




--------------------------------------------------------------------------------

EXHIBIT A

FORM OF EXERCISE




To: Denali Concrete Management, Inc. (the “Company”)




The undersigned, the owner of the attached Option, hereby irrevocable elects to
exercise the purchase rights represented by the Option for, and to purchase
thereunder, __________________ shares of Common Stock of the Company.




1.

Payment.  Enclosed is payment of the exercise price of the Common Stock to be
acquired in the following form of payment:




a.

A certified check or bank check in the amount of $__________________;

b.

Wire transfer of $__________________; and/or

c.

Cancellation of debt in the amount of $_______________.




2.

Certificate Information.  Please have the certificate(s) registered in the name
of ______________________ and delivered to
________________________________________.  If this exercise does not include all
of the Common Stock covered by the attached Option, please deliver a new Option
of like tenor for the balance of the Common Stock to the undersigned at the
foregoing address.




3.

Restricted Securities.  The shares of Common Stock issued pursuant to this
exercise have not been registered under the Securities Act and are being issued
to the undersigned in reliance upon the exemption from such registration.  The
undersigned hereby confirms that it, he, or she has been informed that the
shares are restricted securities under the Securities Act and may not be resold
or transferred unless they are first registered under the federal securities
laws or unless an exemption from such registration is available.  Accordingly,
the undersigned acknowledges that he is prepared to hold the shares for an
indefinite period.




4.

The stock certificates for the shares shall be endorsed with restrictive legends
substantially similar to the following:




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS OR UNTIL REGISTERED UNDER THE
SECURITIES ACT OR, IN THE OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER OF THE SECURITIES SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.







Dated :  _________________, 201___

___________________________________________

Signature of Grantee





6




--------------------------------------------------------------------------------

EXHIBIT B




ASSIGNMENT FORM




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

______________________________________

______________________________________

______________________________________

______________________________________

(Please print or type name and address)




Please insert social security or other identifying number:
 _________________________




_____________ of the Options represented by this Stock Option Agreement, and
hereby irrevocably constitutes and appoints any officer of the Company or its
transfer agent and registrar as lawful Attorney to transfer this Option on the
books of the Company, with  full power of substitution in the premises.




Dated:  ____________, 201___

______________________________

                                            

Signature of Registered Owner




______________________________

Print Name




IMPORTANT: Every registered owner of this Option must sign it to assign or
otherwise transfer the Options.  The above signature or signatures must
correspond with the name or names of the registered owner of the Options on the
books and records of the Company in every particular, without alteration,
enlargement or any change whatever.




The undersigned transferee hereby agrees to be bound by the terms and conditions
of the Stock Option Agreement dated November 21, 2011, by and between the
Company and the Grantee.




Dated:  ____________, 201___

______________________________

                                            

Signature of Transferee




______________________________

Print Name








7


